DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to communications filed 12/14/2021.  Claims 1-11 are pending.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are moot due to new grounds of rejection.
Regarding Claim 5, the applicant did not make any specific arguments.  The applicant made arguments for Claim 1 (which can be applied to 3 and 8).  
Note the limitations argued are not present in claim 5. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (and corresponding claim 2) recites “…a child node of the communication device and a child node of the child node of the communication device…”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same child node or a second child node. 

Claim 1 (and corresponding claim 2) recites “…the media information as own media information, and media information, as descendant media information…”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the same media information or different media section that is made into own and descendant media information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2011/0219137 and hereafter referred to as “Yang”) in view of O’Neal et al (US 2005/0283526 and hereafter referred to as “Oneal”).
Regarding Claim 5, Yang discloses a communication control device for controlling communication between a plurality of communication devices, each of which forms one of a plurality of nodes included in a data distribution system for distributing multimedia data,  each node having media information indicating at least one designated media type of media data included in the multimedia data played thereon and distributing media data of at least one media type, included in the multimedia data to descendant nodes thereof included in the distribution system, the communication control device comprising: 
a computing device (Figure 5, 600, 602, Page 10, paragraph 0118-0121); and 
a storage medium containing program instructions stored therein, execution of which by the computing device causes the communication device to provide the functions of (Figure 5, Page 10, paragraph 0118-0121): 
a node information acquisition section configured to acquire the node information of a distribution source device, as source node information, the distribution source device being one of the plurality of nodes of the data distribution system and distributing media data of at least one media type included in the multimedia data to one or more requested descendant nodes among the plurality of nodes of the distribution system (Page 2, paragraph 0024, Page 3, paragraph 0026, Page 4, paragraph 0041), the node information of the one or more requested descendant nodes, as requested node information, the one or more requested descendant nodes requesting the media data of the at least one media type included in the multimedia data to the distribution source device, the media information of the distribution source device indicating as source media information media data of at least one media type included in the multimedia data that is played on the distribution source device, and the media information of the one or more requested descendant nodes indicating as requested media information media data of at least one media type included in the multimedia data that is played on each of the one or more requested descendant nodes (Page 2, paragraph 0024, Page 3, paragraph 0026, Page 4, paragraph 0041), 
a node information storage section configured to store the source node information, the descendant node information, the source media information and the descendant media information (Page 2, paragraph 0024, Page 3, paragraph 0026-0028, Page 4, paragraph 0041); 
a distribution configuration forming section configured to construct a distribution tree formed by the distribution source device and the one or more requested descendant nodes on a basis of the node information and the media information stored in the node information storage section (Page 2, paragraph 0024, Page 3, paragraph 0026-0028, Page 4, paragraph 0041, Figure 5, 602, Figure 1, Figure 3, Figure 4); and 
a transmission section configured to transmit information related to distribution paths between respective nodes the distribution tree, to the respective nodes of the distribution tree (Figure 5, 606, Page 3, paragraph 0027-0028).
Yang is silent on each node having node information that includes an address thereof in the data distributing system.
Oneal discloses each node having node information that includes an address thereof in the data distributing system (Page 6, paragraph 0077-0079).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yang to include the missing limitation as taught by Oneal in order to determine the shortest path information (Page 6, paragraph 0079) as disclosed by Oneal for getting fastest response for requested content.
Regarding Claim 6, Yang and Oneal disclose all the limitation of claim 5.  Yang discloses wherein the node information storage section generates media information to be provided to the respective nodes constituting the distribution tree on a basis of the source media information and the requested descendant media information (Page 4, paragraph 0041, See Figure 2 and 3 for more details of the communication of distributing the media/data blocks), and the transmission section transmits the media information generated by the node information storage section to the respective nodes of the distribution tree (Figure 5, 606, Figure 2-3).  
	Regarding Claim 7, Yang and Oneal disclose all the limitation of claim 5.  Yang discloses wherein the data distribution system is configured to distribute a plurality of media types of media data included in the18RL0101US01 (OK20013US1) 40/43 multimedia data, and the distribution configuration forming section constructs the distribution tree for the media data of each media type included in the multimedia data (Page 2, paragraph 0024, Page 3, paragraph 0026, Figure 1, Figure 4, See also Figure 2 and 3 for more details of the communication between the devices).  

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-4, 8-11 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



January 26, 2022